UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6303


BRIAN C. JONES,

                    Petitioner - Appellant,

             v.

MARK J. BOLSTER,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00479-LO-MSN)


Submitted: June 10, 2021                                          Decided: June 22, 2021


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Charles Jones, Appellant Pro Se. Meghan Elizabeth Loftus, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Charles Jones, while a federal prisoner, filed a 28 U.S.C. § 2241 petition

requesting expungement of his prison disciplinary conviction, restoration of his good-time

credits, and an order directing his immediate release. The district court dismissed the

petition, and Jones appealed. During the pendency of this appeal, however, Jones was

released from custody, having completed his term of incarceration. We conclude that

Jones’ appeal has been rendered moot by his release and dismiss his appeal.

       “The doctrine of mootness constitutes a part of the constitutional limits of federal

court jurisdiction, which extends only to actual cases or controversies.” Fleet Feet, Inc. v.

NIKE, Inc., 986 F.3d 458, 463 (4th Cir. 2021) (internal quotation marks omitted). “Because

mootness is jurisdictional, we can and must consider it even if neither party has raised it.”

United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). “A case becomes moot, and thus

deprives federal courts of subject matter jurisdiction, when the issues presented are no

longer live or the parties lack a legally cognizable interest in the outcome.” Catawba

Riverkeeper Found. v. N.C. Dep’t of Transp., 843 F.3d 583, 588 (4th Cir. 2016) (internal

quotation marks omitted). “If an event occurs during the pendency of an appeal that makes

it impossible for a court to grant effective relief to a prevailing party, then the appeal must

be dismissed as moot.” Fleet Feet, Inc., 986 F.3d at 463 (internal quotation marks omitted).

       Initially, we conclude that Jones’ request for an order directing his immediate

release is moot because he has already been released. His request for the restoration of his

good-time credits is also moot because any time he allegedly overserved cannot be applied

to shorten his supervised release term. See United States v. Jackson, 952 F.3d 492, 498

                                              2
(4th Cir. 2020). Finally, we conclude that any collateral consequence of the prison

disciplinary conviction remaining on Jones’ record is too speculative to satisfy the case-or-

controversy requirement.

       Because Jones’ release means that the district court can no longer grant any effective

relief, we deny Jones leave to proceed in forma pauperis and dismiss his appeal as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             3